Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       In claim 1 the phrase of “generate ratio values” It’s not clear for Examiner,  what ratio is generated. Not clear what values representing the ratio. The possibility of ratio is water/oil, water volume/fluid volume, water ratio metric?
In specification in several places clarifies that “ratios” refers to are in fact water cut values. The Examiner assumes that ration relates to the cut values ,e.g.,  Water volume/volume total liquid.
Similarly In claims 6, 12 and 18 the phrase “ratio values” It’s not clear for Examiner,  what values comprises/representing the ratio? The possibility of ratio: water/oil, water volume/fluid volume, water ratio metric.
In specification in several places clarifies that “ratios” refers to are in fact water cut values. The Examiner assumes that ration relates to the cut values, e.g.,  Water volume/volume total liquid, see definition of the  “water cut” by the Collins dictionary.

The Claim 1 recites that a “fractional flow graphical representation” (i.e. the examiner understands a “fractional flow curve’) is generated that includes “the ratio values”.
 At present the reader is left in doubts as to how this step of the method is performed.
It is the understanding of the examiner that the "fractional flow graphical representation’” is a curve which generally plots water-cut (y-axis) versus water saturation (x-axis) for a given reservoir unit (interval).
 As the next step of the method of claim 1 uses the “fractional flow graphical representation” to determine “water saturation values", it is unclear how in the previous step water saturations were already used to generate the plot.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitaresmi  “The Study of the Effect of Water Saturation (Sw) on Fractional Flow and Water Cut to Determine Sw Cutoff” hereinafter Sitaresmi.

Regarding Claim 1, Sitaresmi disclose a method comprising:
accessing, by a computing device, data describing a plurality of fluid volume values associated with a reservoir, the plurality of fluid volume values include a plurality of cumulative water volume values and a plurality of cumulative hydrocarbon volume values (Page 669, Chapter VI “Results and Analysis”, where fractional flow value is equivalent to the water cut value (Page 668 B, Determination of Water Cut: water cut is the ratio of water production to production total hydrocarbons fluids(volume)), Table 1 and Table 2, where graph of fractional flow or water cut against water saturation was then plotted. Page 668, where water cut is the ratio of water production to production of hydrocarbon fluids, e.g. the total water cut volume/water production/, which could be determine from water cut ratio corresponds to the cumulative water volume and total hydrocarbons fluids is cumulative hydrocarbon volume values);
      utilizing, by the computing device, the data describing the plurality of fluid volume values to generate ratio values associated with intervals corresponding to depth levels of the reservoir (Fig. 2, where transition zones corresponds to the depth levels of reservoir; Page 668, Chapter “B Determination of Water Cut”, where water cut is the ratio of water production to production of hydrocarbon fluids, Fig. 2, where graph of 2 variable: the depth and water saturation, “C. Determination of Fractional Flow”, where fractional flow equation that can qualitatively show the ratio of the flow rate of water  to total flow rate of fluids at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir with the amount of water saturation);
      generating, by the computing device, a fractional flow graphical representation including the ratio values associated with the corresponding to the depth of the reservoir(Figures 1, 4 and 5, Fig. 2, where transition zones corresponds to the depth of the reservoir);
    utilizing, by the computing device, the fractional flow graphical representation including the ratio values  to determine saturation values associated with the intervals  corresponding to the depth of the reservoir (Fig. 2, where base and top transition zones corresponds to the intervals corresponding to the depth of the reservoir; Fig. 1-3, flowchart cutoff SW where, where determination of water saturation based on compare factional flow +water cut/ratio values, page 668, Col.2, lines 1-7, where ratio of the flow rate of water to total flow rate of fluids at certain period of time and space, e.g., Fig. 2, the determination of irreducible water saturation, where transition zone corresponds to the intervals of the depth); and
   generating a saturation graphical representation including the saturation values (Fig. 2, where determination of irreducible water saturation).

      Regarding Claim 2, Sitaresmi discloses the method of claim 1, where Sitaresmi further discloses generating the ratio values associated with the intervals corresponding to the depth levels of the reservoir includes determining a first interval water volume value associated with a first depth level and a second interval water volume value associated with a second depth level (Fig. 2, the determination of irreducible water saturation, where in the curve the transition zones (top and base) corresponds to the first and second intervals of the depth and where is depth linearly proportional to the water saturation, Page 668, Col. 2, lines 1-10, C. Determination of Fractional Flow, where fractional flow equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids at certain period of time and space…the equation show the relationship between the amount of water flow/volume in every area of the reservoir with the amount of water saturation). 

      Regarding Claim 3, Sitaresmi disclose the method of claim 1, further comprising determining a water fraction value based on a first interval water volume value and a second interval water volume value  (Fig. 2, where transition zones corresponds to the first and second intervals of the depth; Page 668, Col. 2, lines 1-10, C. Determination of Fractional Flow, where fractional flow equation that can qualitatively show the ratio of the flow rate of water(volume) to total flow rate of fluids(total volume) at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir with the amount of water saturation).

       Regarding Claim 4,  Sitaresmi disclose the method of claim 1, further comprising determining a total fluid fraction value based on the first interval total fluid value and the second interval total fluid value (Fig. 2, where transition zones corresponds to the first and second intervals, Page 668, Col. 2, lines 1-10, C. Determination of Fractional Flow, where fractional flow equation that can qualitatively show the ratio of the flow rate of water (volume) to total flow rate of fluids(total volume) at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir   with the amount of water saturation).
     
      Regarding Claim 5, Sitaresmi  disclose the method of claim 4, further comprising determining a total fluid fraction value based on the first interval total fluid value and the second interval total fluid value (Fig. 2, where base of transition zone and top of transition zone corresponds to the first and second intervals; Page 669, VI. Results and analysis, where Table 1, resulting flow value from the calculation; the resulting fractional flow value from the calculation above can be summarized in  the following table 2).

      Regarding Claim 6, Sitaresmi disclose the method of claim 1, wherein generating the ratio values associated with the intervals corresponding to the depth levels of the reservoir includes combining a water fraction value based on a first interval water volume value and a second interval water volume value (Fig. 2, where base of transition zone and top of transition zone corresponds to the first and second intervals) and a total fluid fraction value based on a first interval total fluid value and a second interval total fluid value (Page 668, Col. 2, lines 1-10, C. Determination of Fractional Flow, where fractional flow equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids (total volume, e.g., combining) at certain period of time and space (e.g., based on time and space period)…the equation show the relationship between the amount of water flow/volume in every area of the reservoir (intervals) with the amount of water saturation).

      Regarding Claim 7, Sitaresmi disclose the method of claim 6, further comprising generating, based on the combining, a water ratio metric associated with a first depth level and a different water ratio metric associated with a second depth level (Fig. 2 where top and base transition zones corresponds to the a first depth level and a second depth level of the reservoir, and further in Fig. 5, WC= from the 0-98%,  Page 668, Chapter “B Determination of Water Cut”, where water cut (water ratio metric) is the ratio of water production to production of hydrocarbon fluids) associated to the every area in reservoir for certain period time and space (see C. Determination of Fractional Flow - page 668, Col. 2, lines 1-8).

      Regarding Claim 8, Sitaresmi disclose the method of claim 1, further Sitaresmi disclose wherein the fractional flow graphical representation includes a water ratio metric associated with a first depth level and a different water ratio metric associated with a second depth level (Fig.2, where  op and base zones corresponds to a first depth level and a second depth level and Fig.5, shows SW Cutoff from SW vs WC, the cutoff/fractional flow represents WC=98%(water ratio metric) represented in graph in points from 0 until 1, where each point corresponds to the water ratio metric) and a different water ratio metric (Fig. 5, WC=0-1 values).

     Regarding Claim 10,  Sitaresmi disclose the method of claim 1, further Sitaresmi disclose the plurality of cumulative water volume values are based on an aggregation of water volume values corresponding to a plurality of depth levels of the reservoir (Fig. 2, where top and base transition zones corresponds to the plurality depth levels of the reservoir, Page 668 B, Determination of Water Cut: water cut is the ratio of water production to production total hydrocarbons fluids (volume of the fluids), e.g., water production is plurality of cumulative water volume).

       Regarding Claim 11,  Sitaresmi disclose the method of claim 1, further Sitaresmi disclose the plurality of cumulative hydrocarbon volume values are based on an aggregation of hydrocarbon volume values corresponding to a plurality of depth levels of the reservoir (Fig. 2, where top and base zones corresponds to plurality depth levels of reservoir, Page 668 B, Determination of Water Cut: water cut is the ratio of water production to production total hydrocarbons fluids(volume of the fluids), e.g., total hydrocarbons fluids is plurality of cumulative hydrocarbon volume).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Sitaresmi in view of Edwards et.al., (WO99/57418) hereinafter Edwards.

      Regarding Claim 9, Sitaresmi  disclose the method of claim 1,
 Sitaresmi disclose determining the saturation values associated with the intervals  (Fig. 2, where top and base zones corresponds to the intervals; the water cut equation  (1), see Page 338, B. Determination of Water Cut (water ratio metric)).
But Sitaresmi does not disclose the interpolation algorithm on at least a water ratio metric.
Edwards disclose determining the saturation values associated with the intervals includes performing at least an interpolation algorithm (Page 77, lines 24-27, where linear interpolation will be used to determine saturations at depths between those at which values are specified).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to determine the saturation based on interpolation, as taught by Edwards into Sitaresmi in order to more accurately determine the saturation data for the particular area/region.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sitaresmi  in view of Helle et al.,  “Fluid saturation from logs using committee neural networks” hereinafter Helle and further in view of Edwards.

     Regarding Claim 12,  Sitaresmi disclose a system comprising:
access data describing a plurality of fluid volume values associated with a reservoir, 
  generate a fractional flow graphical representation including the ratio values associated with the intervals corresponding to the depth levels of the reservoir;
generate a saturation graphical representation including the saturation values as recited in claim 1.

Further, Sitaresmi disclose generate, using the data describing the plurality of fluid volume values, ratio values associated with intervals corresponding to depth levels of the reservoir (Fig. 2, where top and base transition zones corresponds to the intervals corresponds to the depth levels of the reservoir, Page 668, Chapter “B Determination of Water Cut”, where water cut is the ratio of water production to production of hydrocarbon fluids,  “C. Determination of Fractional Flow”, where fractional flow equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir with the amount of water saturation, the low rate of the water corresponds to the volume water in time, the ratio values corresponds to the fractional flow where is ratio of the flow rate of water  to total flow rate of fluids);
       determine, using the fractional flow graphical representation including the ratio values, saturation values associated with the intervals corresponding to the depth levels of the reservoir (Fig. 2, where top and base transition zones corresponds to the first and second levels of the depth in reservoir, Page 668, Chapter “B Determination of Water Cut”, where water cut is the ratio of water production to production of hydrocarbon fluids, Fig. 2, where graph of 2 variable: the depth and water saturation, “C. Determination of Fractional Flow”, where fractional flow equation that can qualitatively show the ratio of the flow rate of water  to total flow rate of fluids at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir(intervals) with the amount of water saturation).

Sitaresmi does not disclose:
    a system comprising: a processor; and a memory component that stores logic that, when executed by the processor;
     the determining of the saturation values is based on an interpolation algorithm.

Helle disclose:
     a system comprising: a processor; and a memory component that stores logic that, when executed by the processor (Page 116, Col. 2, lines5-6, where computer processing interpretation software).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to provide computer, as taught by Helle into Sitaresmi in order to more accurately and faster perform calculation of the saturation data.

Edwards disclose the determining of the saturation values is based on an interpolation algorithm (Page 77, lines 24-27, where linear interpolation will be used to determine saturations at depths between those at which values are specified).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to determine the saturation based on interpolation, as taught by Edwards into Sitaresmi  in order to more accurately detect the saturation values.

      Regarding Claim 13, Sitaresmi and Helle and Edwards disclose the system of claim 12.
 Further, Sitaresmi disclose the plurality of fluid volume values include a plurality of cumulative water volume values (Page 669, Chapter VI “Results and Analysis”, where fractional flow value is equivalent to the water cut value (Page 668 B, Determination of Water Cut: water cut is the ratio of water production to production total hydrocarbons fluids(volume)), Table 1 and Table 2, where graph of fractional flow or water cut against water saturation was then plotted. Page 668, where water cut is the ratio of water production to production of hydrocarbon fluids, e.g. the total water cut volume/water production/, which could be determine from water cut ratio corresponds to the cumulative water volume and Tables combines plurality of values).

     Regarding Claim 14,  Sitaresmi and Helle and Edwards disclose the system of claim 12.
Sitaresmi further disclose wherein the memory component stores logic that, when executed by the processor, causes the system to further perform at least the following:
 determine a water fraction value based on a first interval water volume value and a second interval water volume value (Fig. 2, where second and first interval corresponds to the top and based transition zones in Fig. 2, Page 668, Col. 2, lines 1-10,  C. Determination of Fractional Flow ratio of the low rate of water to total flow rate of fluids at certain period of time and space). 

        Regarding Claim 15,  Sitaresmi and Helle and Edwards disclose the system of claim 12, where Sitaresmi disclose  wherein the memory component stores logic that, when executed by the processor, causes the system to further perform at least the following:
determine a first interval total fluid value and a second interval total fluid value (Fig.2, where base and top transitional zones corresponds to the first and second intervals depth, Page 668, Col. 2, lines 1-10, C. Determination of Fractional Flow, where fractional flow equation that can qualitatively show the ratio of the flow rate of water(volume) to total flow rate of fluids(total volume of the fluids) at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir with the amount of water saturation, e.g., the total flow rate of fluids is corresponds to the total fluid values).

        Regarding Claim 16,  Sitaresmi and Helle and Edwards disclose the system of claim 12, where Sitaresmi further disclose wherein the fractional flow graphical representation includes a water ratio metric associated with a first depth level and a different water ratio metric associated with a second depth level (Fig.2, where base and top transitional zones corresponds to the first and second intervals depth, (Fig. 4, where Fw=98%,  Page 669, Col. 2, lines 12-15, where graph of fractional flow or water cut against water saturation)  and different water ratio metric (From the graph the different Fractional flow represents in different water ratio metrics, by %, for instance the 0.9=90%, the 0.7=70%, 0.5=50%, e.g., the values of multiple points of Fractional flow represented in space).

      Regarding Claim 17,  Sitaresmi and Helle and Edwards disclose the system of claim 12, where Sitaresmi further disclose wherein the memory component stores logic that, when executed by the processor, causes the system to further perform at least the following: 
     determine a plurality of cumulative hydrocarbon volume values based on an aggregation of hydrocarbon volume values corresponding to a plurality of depth levels of the reservoir (Fig. 2, where base and top transitional zones corresponds to the first and second intervals of the different depth of the reservoir, Page 669, Chapter VI “Results and Analysis”, where fractional flow value is equivalent to the water cut value (Page 668 B, Determination of Water Cut: water cut is the ratio of water production to production total hydrocarbons fluids(volume)), Table 1 and Table 2, where graph of fractional flow or water cut against water saturation was then plotted. Page 668, where water cut is the ratio of water production to production of hydrocarbon fluids, e.g. the total water cut volume/water production/, which could be determine from water cut ratio corresponds to the cumulative water volume and total hydrocarbons fluids is cumulative hydrocarbon volume values).
     
      Regarding Claim 18, Sitaresmi disclose access data describing a plurality of fluid volume values associated with a reservoir (Page 668, Chapter “B Determination of Water Cut”, where water cut is the ratio of water production to production of hydrocarbon fluids, “C. Determination of Fractional Flow”, where fractional flow equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids (e.g., fluid volume value) at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir with the amount of water saturation);
      generate, using the data describing the plurality of fluid volume values, ratio values associated with intervals corresponding to depth levels of the reservoir (Fig. 2, where two transition zones corresponds to the different depth levels,  and further graph of 2 variable: the depth and water saturation, “C. Determination of Fractional Flow”, where fractional flow equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids at certain period of time and space …the equation show the relationship between the amount of water flow/volume in every area of the reservoir  with the amount of water saturation);
    generate a fractional flow graphical representation including the ratio values associated with a intervals corresponding to the depth levels of the reservoir (Page 668, col. 2, lines 1-8, C. Determination of Fractional Flow The Fractional flow equation is an equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids at certain period of time and space …the equation shows the relationship between the amount of water flow in every area of the reservoir with the amount of water saturation), 
the fractional flow graphical representation including a water ratio metric associated with a first depth level   Fig. 4, where Fw=98%,  Page 669, Col. 2, lines 12-15, where graph of fractional flow or water cut against water saturation)  and different water ratio metric associated with a second depth level(Fig. 2, where top transition zone corresponds to the second depth level; Fig. 4, Page 669, From the graph the different Fractional flow represents in different water ratio metrics, by %, for instance the 0.9=90%, the 0.7=70%, 0.5=50%, e.g., the values of multiple points of Fractional flow represented in space);
      determine, using the fractional flow graphical representation including the ratio values, saturation values associated with  the intervals corresponding to the depth levels of the reservoir (Fig. 2, the top and base zones corresponds to the different depth level and intervals, Page 668, col. 2, lines 1-8, C. Determination of Fractional Flow The Fractional flow equation is an equation that can qualitatively show the ratio of the flow rate of water to total flow rate of fluids at certain period of time and space …the equation shows the relationship between the amount of water flow in every area of the reservoir with the amount of water saturation), 
       generate a saturation graphical representation including the saturation values (Figures 4 and 5, Pages 669 and 670, where, Fig. 4, the graph of fractional flow or water cut against water saturation was then plotted, Fig. 5, where graph of water cur against water saturation).

Sitaresmi does not disclose:
     a non-transitory computer-readable medium that stores logic that, when executed by a computing device, causes the computing device;
      the determining of the saturation values is based on an interpolation algorithm.

Helle disclose:
     a non-transitory computer-readable medium that stores logic that, when executed by a computing device, causes the computing device (Page 116, Col. 2, lines5-6, where computer processing interpretation software).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to provide computing device as taught by Helle into Sitaresmi in order to more accurately and faster perform calculation of the saturation data.

Edwards disclose the determining of the saturation values is based on an interpolation algorithm (Page 77, lines 24-27, where linear interpolation will be used to determine saturations at depths between those at which values are specified).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was file to determine the saturation based on interpolation, as taught by Edwards into Sitaresmi in order to more accurately detect the saturation data for the particular area/region.

     Regarding Claim 19, Sitaresmi and Helle and Edwards disclose the non-transitory computer-readable medium of claim 18, wherein the non-transitory computer readable medium stores logic that, when executed by the computing device, further Sitaresmi disclose determine a plurality of cumulative water volume values based on an aggregation of water volume values corresponding to a plurality of depth levels of the reservoir (Fig. 2, where top and base zones corresponds to the different depth level and intervals, Page 669, Chapter VI “Results and Analysis”, where fractional flow value is equivalent to the water cut value (Page 668 B, Determination of Water Cut: water cut is the ratio of water production to production total hydrocarbons fluids(volume)), Table 1 and Table 2, where graph of fractional flow or water cut against water saturation was then plotted. Page 668, where water cut is the ratio of water production to production of hydrocarbon fluids, e.g. the total water cut volume/water production/, which could be determine from water cut ratio corresponds to the cumulative water volume and total hydrocarbons fluids is cumulative hydrocarbon volume values).

      Regarding Claim 20,  Sitaresmi and Helle and Edwards disclose the non-transitory computer-readable medium of claim 18.
Further, Sitaresmi disclose the plurality of fluid volume values include a plurality of cumulative hydrocarbon volume values (Page 668, Col. 1 B. Determination of Water Cut, where water cut is the ratio of water production to production of hydrocarbon fluids and C. Determination of Fractional Flow  fractional flow is an equation that can qualitatively show ratio of the flow rate of water to total flow rate of fluids an certain period of time and space…amount of water flow in every area of the reservoir with the a count of water saturation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Carlson (Pat.4441362) disclose (Col. 3, lines 28-32, where volumetric fraction determinations of the one phase, are made at each of two different depth locations within the fluid flow regime; Col.10, lines 53-59, where determining the depth locations within the well at which the maximum and minimum volumetric fractions of water are located is to survey the well, operating density/capacitance/flowmeter instrument 1).
2. Alshakhs (US Pub.20190085673) disclose cumulative water volumes based on the timeframe see Fig. 5, # 116. 
3. Deffenbaugh et.al., (US Pub.20160320769) disclose (para [006], where  “water cut”, which is a percentage of water or brine present in downhole fluids, volume fractions of oil, brine, or gas in downhole fluids, levels/locations of/depths to the dew point for gas condensate, liquid condensate, oil, or brine along the well, flow rate of oil, brine, or gas phases, inflow rate of the oil, brine, or gas into the well from surrounding rock formations…).
4. Aqeel et.al., (US Pub.2021/0310345) disclose (para [0022], (see related in provisional application para [0026] and [0027]), where at various depth levels associated with the plurality of wells. For example, production data may relate to flowing well head pressure (FWHP) values, water cut percentage, top depth and bottom depth of an interval, liquid and oil flow values (e.g., rates) at an interval, water cut percentage at an interval, water flow values (e.g., rates) at an interval, water flow rate as a whole at a well, and so forth).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862